Title: To George Washington from Brigadier General Samuel Holden Parsons, 25 April 1780
From: Parsons, Samuel Holden
To: Washington, George


          
            Dear General
            Reading [Redding, Conn.] 25th Apl 1780
          
          I am honor’d with your Excellency’s Letter of the 12th Inst.; in which I am desird to join the Army as soon as I can make it convenient, in Consequence of which I intended to have joind my Brigade next Week; but at present I am unable to undertake so long a Journey being troubled with Disorders which prevent my riding any considerable Distance, but I hope within ten or fifteen Days to be able to join.
          my Son has just come Home from New York from whence he escapd the 18th Inst.; he says a Vessel arrivd there the 14th Inst. in Eleven Days from Savanna the Master of which informs that Charlstown was not taken when he saild, but that Sr Harry Clinton had so far advancd as to render the Conquest of the City almost certain—but it was whisperd that he had been twice repulsd with considerable Loss in attempting to carry the Town by Assault; and that the Merchants who had gone into that State with Merchandize were returning to New York, which inducd our Friends there to give Credit to the Report of Sr Harry’s Misfortunes—All the Ships of War except the Russel & Thames were gone to Sea on a Report of a Fleet being seen on the Coast.
          Another Embarkation he informs me is preparing to take place, Said to consist of 3000 Men, their Destination unknown, but that a few Days before he escapd, he was in Company with a Mr Chamier (taken with Genl Burgoine) and a Number of british Officers when Mr Chamier said he expected to go to Quebec, and being askd whither he intended to go in the Fleet he said he did. I am Dr General Yr most Obedt Servt
          
            Saml H. Parsons
          
        